DECISION
The application of the above-named defendant for a review of the sentence of five years for second degree burglary, imposed on April 5, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
It being presumed that the sentencing judge was correct in his determination, it does not appear that this sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that defendant has already received two paroles from this sentence and violated both. Further, defendant will be eligible again for parole consideration in April, 1970.
That there may have been a co-defendant who did not receive a prison sentence does not indicate that defendant’s sentence was improper.
We thank Ted Thompson, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.